74 So. 3d 1099 (2011)
Jermaine A. HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-2458.
District Court of Appeal of Florida, First District.
September 27, 2011.
Jermaine A. Harris, pro se, Appellant.
Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the lower court's order granting in part and denying in part his motion to correct illegal sentence. We affirm all but the first issue, and reverse and remand with directions to reinstate the 766 days of jail credit for time served on Counts IV and V that were improperly rescinded from defendant's initial judgment and sentence. See Davis v. State, 63 So. 3d 847 (Fla. 1st DCA 2011); Session v. State, 37 So. 3d 873 (Fla. 1st DCA 2010); Palmer v. State, 22 So. 3d 795 (Fla. 1st DCA 2009); Canete v. Dep't of Corrs., 967 So. 2d 412 (Fla. 1st DCA 2007); Wheeler v. State, 880 So. 2d 1260 (Fla. 1st DCA 2004).
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
DAVIS, PADOVANO, and ROWE, JJ., concur.